In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00264-CV

CARROLL INDEPENDENT SCHOOL                 §    On Appeal from the 141st District
DISTRICT, Appellant                             Court
                                           §
V.                                              of Tarrant County (141-210251-05)
                                           §
NORTHWEST INDEPENDENT SCHOOL                    July 1, 2021
DISTRICT, JOSH WRIGHT, MARK                §
SCHLUTER, STEVE SPROWLS, JUDY                   Memorandum Opinion by Chief
COPP, ANN DAVIS-SIMPSON, LILLIAN                Justice Sudderth
RAUCH, AND RYDER WARREN, IN
THEIR OFFICIAL CAPACITIES ONLY,
Appellees


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to specifically state

that the referenced Bates-stamped pages are attached to the judgment. We have

attached those pages to this opinion as Exhibit B. We further modify the judgment to

correct a typographical error by deleting the italicized portion of the judgment and

replacing that paragraph with the following paragraph:
       IT IS FURTHER ORDERED, ADJUDGED[,] AND DECREED that
       it is equitable and just under Tex. Civ. Prac. & Rem. Code Ann. § 37.009
       that Defendants be awarded their reasonable and necessary attorneys’
       fees and costs incurred in this matter as follows, with all attorneys’ fees
       and costs being taxed to Plaintiff: . . . .


       It is ordered that the judgment of the trial court is affirmed as modified.

       It is further ordered that appellant Carroll Independent School District shall

pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth